EXHIBIT 99.1 CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 Lauren Sayeski – European Media Relations + 44 (0) 7 FOR IMMEDIATE RELEASE CCE PRESENTS AT DEUTSCHE BANK GLOBAL CONSUMER CONFERENCE, PROVIDES FULL-YEAR 2012 GUIDANCE ATLANTA, June 18, 2012 – Coca-Cola Enterprises (NYSE/Euronext Paris: CCE) will discuss its plans and outlook with analysts and investors at the Deutsche Bank Global Consumer Conference in Paris on June 19 at 10:45 a.m. ET (4:45 p.m. in Paris). The public can access the presentation through our website, www.cokecce.com. John F. Brock, chairman of the board and chief executive officer, and Bill Douglas, executive vice president and chief financial officer, will deliver the remarks. In the presentation, CCE will provide 2012 full-year guidance, affirming earnings per diluted common share growth of approximately 10 percent, revising revenue growth to a mid to high single-digit range, and affirming operating income growth in a mid-single-digit range. This guidance is comparable and currency neutral. Although it is still early to predict the full-year 2012 currency impact, currency translation would decrease full-year earnings per share in a high single-digit range, based on recent rates. ABOUT CCE Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and one of the world’s largest independent Coca-Cola bottlers.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website at www.cokecce.com. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-K for the year ended December 31, 2011, and other SEC filings.
